Filed 08/22/19                                      Case 19-00202                                                 Doc 120



       1
       2
                                               NOT FOR PUBLICATION
       3
       4
                                    UNITED STATES BANKRUPTCY COURT
       5
                                      EASTERN DISTRICT OF CALIFORNIA
       6
       7
       8
       9 In re                                         )    Misc. File No. 19-202
                                                       )
      10 Named Involuntary Petitioner                  )
                                                       )
      11 STEVEN WAYNE BONILLA                          )
                                                       )
      12                                               )
      13                      MEMORANDUM OPINION AND DECISION AFTER
                                 REVIEW OF RESPONSIVE PLEADINGS
      14                          FILED BY STEVEN WAYNE BONILLA
      15          Steven Wayne Bonilla delivered to the Bankruptcy Court for the Eastern District of California
      16 ninety-eight (98) Bankruptcy Form 105s (involuntary bankruptcy petition forms) (Dckt. 3-93, 101-
      17 107), seeking to commence ninety-eight involuntary bankruptcy cases in the Eastern District of
      18 California against various federal and state court judges and justices. Because of facially identified
      19 issues relating to the Form 105s, including whether Mr. Bonilla had standing to commence such
      20 involuntary cases, and no filing fee for the Form 105s presented being paid, the court issued an order
      21 creating this miscellaneous case file, No. 19-202 (“Miscellaneous File”), in Mr. Bonilla’s name so
      22 that all of the Form 105s could be docketed in one place. The Miscellaneous File also affords Mr.
      23 Bonilla the opportunity to present a unified response, rather than ninety-eight separate responses.
      24 Additionally, to the extent that Mr. Bonilla would disagree with whatever ruling was made by this
      25 court, the creation of the Miscellaneous File and the unified response provides for a single appeal
      26 which Mr. Bonilla would have the option of pursuing, rather than ninety-eight separate appeals.
      27          In the Court’s Order to open the Miscellaneous File (Dckt. 1), it provided for Mr. Bonilla to
      28 file responsive pleadings addressing the various issues in the Court’s Order. Mr. Bonilla has availed
Filed 08/22/19                                       Case 19-00202                                                  Doc 120



       1 himself of the opportunity and presented the court with the following pleadings:
       2           A.     Response to 6-19-19 Court Order, Dckt. 99 (“Response,” 37 pages).
       3           B.     Exhibits from State Court Proceedings, Dckt. 100 (“Exhibits,” 68 pages).
       4           C.     Addendum re “Honorary Obligation,” Dckt. 108 (“Addendum,” 15 pages).
       5           D.     Additional Grounds Statement, Dckt. 114 (“Additional Statement,” 3 pages).
       6           E.     Response re California Judicial Council, Dckt. 115 (“Response to Supplemental
       7                  Docketing Order,” 10 pages).
       8 Applications to Proceed in Forma Paupris
       9           Mr. Bonilla has filed five Applications to Proceed in Forma Pauperis. Dckt. 95–98. The
      10 Application filed as Docket Number 95 is a partial document, consisting of only one page. Dckt. 95.
      11 The other four Applications appear to be complete documents, with three being seven pages in length
      12 and one (Dckt. 98) eight pages in length. In the attachments to these documents, Mr. Bonilla states
      13 that he is not employed and currently has no income. Further, he has no spouse, no assets, and no
      14 monthly expenses.
      15           The eight-page Application has as its cover page one titled for the U.S. District Court or
      16 Bankruptcy Court in the Eastern District of California. Dckt. 98 at 1. The second page of this
      17 document is another “first page” of the Application which is titled as being made to the Bankruptcy
      18 Court for the Central District of California, San Fernando Division. Id. at 2.
      19           The Application filed as Dckt. 96 is titled as requesting the relief from the Bankruptcy Court
      20 in the Central District, Riverside Division.
      21
                         BANKRUPTCY COURT, BANKRUPTCY PROCEEDING,
      22         AND FEDERAL JURISDICTION REGARDING BANKRUPTCY PROCEEDINGS
      23           In beginning this review it is very important to put in context the position of the bankruptcy
      24 court and bankruptcy judges. The bankruptcy court and bankruptcy judges have been created by
      25 Congress pursuant to Article I of the United States Constitution. While organizationally part of the
      26 United States district court, the bankruptcy court is not an Article III court under the United States
      27 Constitution. The scope of a bankruptcy court proceeding and exercise of a bankruptcy judge’s
      28 judicial authority exists only to the extent as provided in 28 U.S.C. § 1334 (federal court bankruptcy

                                                             2
Filed 08/22/19                                        Case 19-00202                                                    Doc 120



       1 jurisdiction) and § 157 (exercise of federal judicial power by a bankruptcy judge). This judicial
       2 power may properly be exercised over bankruptcy cases and civil proceedings arising under the
       3 Bankruptcy Code, as well as those arising in and related to a bankruptcy case.
       4          Mr. Bonilla has provided the court with significant information concerning his state court
       5 criminal proceeding, the asserted defects in the conviction, and various theories and authorities by
       6 which he asserts his rights have been denied. That information is relevant to considering whether
       7 standing exists for Mr. Bonilla asserting the right to commence the involuntary bankruptcy cases.
       8 However, 28 U.S.C. § 1334 and § 157 limit the scope of an Article I bankruptcy judge’s exercise of
       9 federal judicial power to those bankruptcy issues, and not to the full breadth of the federal judicial
      10 power arising under Article III of the United States Constitution (for which it is the Article III District
      11 Court judges, Court of Appeals judges, and Supreme Court justices whom may exercise that full
      12 power).
      13          The Response indicates that Mr. Bonilla appreciates this distinction and is seeking to present
      14 the “bankruptcy law issues” to this Article I court and not attempting to have this court act outside
      15 its jurisdiction and judicial power granted to it by Congress. To the extent the court has misread
      16 Mr. Bonilla’s statements, this discussion has been included to explain the limitation on this court’s
      17 powers with respect to the broader range of Mr. Bonilla’s issues with the judicial system.
      18 Involuntary Bankruptcy Petition Provisions
      19          Congress has provided a process under the Bankruptcy Code by which creditors of a person
      20 may force that person into bankruptcy with the “mere” filing of an involuntary bankruptcy petition
      21 by the creditors. In pertinent part to the matters now before the court, 11 U.S.C. § 303 (discussed in
      22 greater detail infra) provides that three or more creditors of a person may commence an involuntary
      23 bankruptcy case if they collectively hold at least $15,750.00 in liquidated, noncontingent, not subject
      24 to bona fide dispute unsecured debt. If the person for whom the involuntary bankruptcy case is to
      25 be commenced has less than twelve creditors with such claims, then a single creditor who meets the
      26 above criteria may commence the involuntary bankruptcy case.
      27          Here, it is only Mr. Bonilla who is filing the Form 105s as the sole creditor seeking to force
      28 the Form 105 Targets into bankruptcy. Presumably, Mr. Bonilla is asserting that each of the

                                                              3
Filed 08/22/19                                       Case 19-00202                                                  Doc 120



       1 Form 105 Targets have less than twelve creditors each. The actual number of creditors holding
       2 unsecured claims is unknown at this time.
       3                        FEE WAIVER/IN FORMA PAUPERIS REQUESTS
       4          With the responsive pleadings Mr. Bonilla has included five fee waiver requests. As
       5 discussed below, Mr. Bonilla is now seeking to pursue only ninety-eight involuntary bankruptcy
       6 cases. Mr. Bonilla directs the court to the provision of 28 U.S.C. § 1930 (which specifies required
       7 filing fees in bankruptcy cases) and asserts that the district court and the bankruptcy court are not
       8 restricted in waiving the filing fees, so long as it is in accordance with Judicial Conference policy.
       9 Response, pp. 28:23-28, 29:1-15; Dckt. 99. He then directs the court to consider 28 U.S.C. § 1915
      10 which provides for Prisoner’s Application to Proceed in Forma Paupers.
      11          Congress provides in 28 U.S.C. § 1930(a)(1)(A) the required filing fees for bankruptcy cases,
      12 which for a Chapter 7 case is $245.00 (to which is added an administrative fee). In 28 U.S.C.
      13 § 1930(f)(1) it is provided that the district court or the bankruptcy court may waive the Chapter 7
      14 filing fee for an individual if he or she meets specified economic requirements. Such individual
      15 entitled to seek a Chapter 7 fee waiver is further identified as “such debtors” in subparagraph (f)(2)
      16 of § 1930, with additional waiver relief for “such debtors” who meet the requirements of
      17 subparagraph (f)(1) of § 1930 for “other fees prescribed” under 28 U.S.C. § 1930(b)(additional
      18 Judicial Conference fees) and (c)(notice of appeal fees). Mr. Bonilla in his Response clearly states
      19 he is a “creditor,” and does not assert to be, and is not, a debtor.
      20          In asserting his status as a creditor, Mr. Bonilla directs the court to 28 U.S.C. § 1930(f)(3),
      21 which states, “(3) This subsection does not restrict the district court or the bankruptcy court from
      22 waiving, in accordance with Judicial Conference policy, fees prescribed under this section for other
      23 debtors and creditors.” He asserts that pursuant to the statutory enactment in 28 U.S.C. § 1915
      24 providing for a prisoner’s right to proceed in forma paupers, that it is the “Judicial Council Policy”
      25 upon which the district court or the bankruptcy court can waive a Chapter 7 filing fee for a creditor
      26 seeking to file a Form 105. However, the Congressional enactment in 28 U.S.C. § 1915 is not the
      27 Judicial Council Policy, as adopted by that Article III branch of the government, with respect to
      28 bankruptcy fees.

                                                             4
Filed 08/22/19                                       Case 19-00202                                             Doc 120



       1         The Federal Guide to Judiciary Policy § 610.70 and § 610.80 adopted by the Judicial Council
       2 specifically provides for fee waivers of fees in and relating to bankruptcy cases providing:
       3         § 610.70 Fee Waivers
       4         Other than where expressly allowed in the fee schedules (e.g., Items 4 and 11 of the
                 Bankruptcy Court Miscellaneous Fee Schedule) or by statute (see: § 610.80 and
       5         Guide, Vol. 4, § 820), fee waivers are generally prohibited. Judicial Conference policy
                 allows certain types of users to ask courts to exempt them from fees for Public Access
       6         to Court Electronic Records (PACER). See: EPA fee schedule and § 630.20.
       7         § 610.80 Applications to Proceed In Forma Pauperis
       8         (a)     Eligible parties may proceed without prepayment of fees under 28 U.S.C.
                         § 1915 (district courts and courts of appeals).1
       9
                 (b)     The filing fee in a chapter 7 bankruptcy case may be waived in accordance
      10                 with 28 U.S.C. § 1930(f). Judicial Conference guidance on fee waivers in
                         bankruptcy courts is posted on the judiciary’s public website. See: Guide, Vol.
      11                 4, § 820 (Chapter 7 Fee Waiver Procedures).
      12         The Judicial Conference guidance referenced in § 610.80 above are summarized as set forth
      13 below, with the entire Guide, Vol. 4, §§ 820 et seq., attached as Addendum “A” to this Order:
      14         § 820 Chapter 7 Fee Waiver Procedures
      15                The Judicial Conference promulgated these procedures to assist district courts
                 and bankruptcy courts with implementing the fee waiver provisions set forth in
      16         Section 418 of the Bankruptcy Abuse Prevention and Consumer Protection Act of
                 2005 (Pub. L. No. 109-8, 199 Stat. 23), and codified at 28 U.S.C. §§ 1930(f)(1)-(3).
      17         JCUS-SEP 13, pp. 8-9.
      18         § 820.10 Filing Fee Waiver Application and Initiation of the Chapter 7 Case
      19                 (a) In lieu of paying the prescribed chapter 7 filing fee or filing an installment
                         application, an individual debtor may, along with the bankruptcy petition,
      20                 file an application to waive the filing fee.
      21                         (1) Federal Rule of Bankruptcy Procedure 1006(c) requires that the
                                 application conform substantially to Official Form 103B.
      22
                                 (2) A defective or otherwise deficient waiver application should be
      23                         processed according to the court’s standard operating procedures for
                                 processing deficient pleadings and papers.
      24
                         (b) When a chapter 7 petition in an individual debtor case is accompanied by
      25                 an application to waive the filing fee, the court should initiate and process the
                         case in the same manner as other individual chapter 7 cases.
      26
      27
                  1
                     This reference to 28 U.S.C. § 1915 is in connection with the district court and the
      28   courts of appeals, not the bankruptcy courts.

                                                             5
Filed 08/22/19                                       Case 19-00202                                                  Doc 120



       1 Guide to Judicial Policy, Vol. 4, Ch 8: Bankruptcy Case Policies (emphasis added).
       2          No provision is made in the Judicial Council Policy for the waiving of the Chapter 7 filing
       3 fee for a creditor seeking to commence an involuntary bankruptcy case for another person.
       4          The Supreme Court has enacted Federal Rule of Bankruptcy Procedure 1006 to expressly
       5 address the filing fee in bankruptcy cases and the waiver of such fee. In Rule 1006(c) providing for
       6 the waiving of the Chapter 7 filing fee, such waiver must be requested by the Debtor:
       7
                  (c) Waiver of filing fee. A voluntary chapter 7 petition filed by an individual shall
       8          be accepted for filing if accompanied by the debtor’s application requesting a
                  waiver under 28 U.S.C. § 1930(f), prepared as prescribed by the appropriate Official
       9          Form.
      10 Fed. R. Bankr. P. 1006(c)(emphasis added).
      11          The filing of an involuntary bankruptcy petition without the payment of the filing fee is
      12 improper. There is no basis for the waiver of such a fee by a creditor seeking to place another person
      13 in bankruptcy.
      14          The failure to pay the filing fee is a basis for the Clerk of the Court not filing each of the
      15 Form 105s as involuntary bankruptcy petitions.
      16            BASIS ASSERTED BY MR. BONILLA FOR HAVING A “CLAIM”
                                            AND
      17         ANALYSIS OF WHETHER THERE IS FACIALLY A BONA FIDE DISPUTE
      18          In considering the original and responsive pleadings/documents, the court first notes that
      19 Mr. Bonilla has been very clear and straightforward is presenting the asserted grounds for having
      20 standing to commence involuntary cases against the now ninety-eight different Form 105 Targets.
      21 The court appreciates his candor and strives to respond in the same clear manner.
      22          The real basis for Mr. Bonilla wanting to file involuntary bankruptcy petitions against various
      23 federal and state judges and justices appears to rise from his frustration over being unable to
      24 successfully advance such challenges to his state court criminal conviction directly through the state
      25 and federal judicial systems. The vast majority of his detailed legal arguments advanced in the
      26 various response pleadings argue why his criminal conviction is improper, why he asserts that the
      27 state court lacked jurisdiction to determine that he was guilty of a crime arising under state law
      28 (rather than a “mere error” based on the law and evidence), and why the various Form 105 Targets

                                                            6
Filed 08/22/19                                        Case 19-00202                                                     Doc 120



       1 should be liable for not issuing judgments or orders that his criminal conviction is void.
       2 Asserted Honorary Obligation
       3 Claim 1
       4          In his Addendum pleading (Dckt. 108) Mr. Bonilla first states that the debt he asserts is an
       5 “honorary obligation debt” owed by each of the Form 105 Targets. Mr. Bonilla then provides the
       6 court with the following definitions as are stated to apply to his Claim 1:
       7                  (1) Contract - an agreement between 2 or more persons which creates
                          an OBLIGATION to do or not to do a particular thing.
       8
                          (2) Equal Protection of Laws of a state is extended to the enforcement
       9                  of contracts under the 14th Amendment of the United States
                          Constitution.
      10
                          (2) [sic] Debt - a fixed and certain obligation to pay money or some
      11                  other valuable thing or things (such as the Petitioner’s liberty and
                          freedom), in the present tor in the future. In a broad sense, that which
      12                  is due to respond to another in money, labor, or service, it may even
                          mean a moral or HONORARY OBLIGATION.
      13
                          (3). Honorary - As applied to public offices and other positions of
      14                  responsibility or trust. In other contents or usage, (as here), it means
                          attached to or growing out of some honor or dignity or HONORABLE
      15                  OFFICE, or else it imports an OBLIGATION OR DUTY growing out
                          of honor or trust only.
      16
                  (4) Obligation - that which a person is bound to do or forbear; any duty imposed by
      17          law, promise or contract, etc..
      18                  Thus, an HONORARY OBLIGATION is a duty imposed by law on a public
                  official, which creates an OBLIGATION, owe to Petitioner to declare the judgment
      19          null and void. Which is a debt owed to the Petitioner that is enforceable under the
                  Equal Protection of Law Claus [sic] of the 14th Amendment of the United States
      20          Constitution.
      21 Addendum, pp. 1:21-28, 2:1-24; Dckt. 108 (emphasis in original).
      22          In considering the above, Mr. Bonilla is asserting that he is owed a debt arising from a public
      23 official’s obligation to properly fulfill the duties of his or her office. While stating the contention,
      24 the court is not presented with Mr. Bonilla’s assertion that a monetary obligation is owed by such
      25 public official to Mr. Bonilla because Mr. Bonilla did not prevail in the proceedings or matters before
      26 that official.
      27          Further, while a definition is initially given for a contract, it is clear what Mr. Bonilla asserts
      28 is not based on a bilateral contract with each of the Form 105 Targets, but an inchoate obligation for

                                                              7
Filed 08/22/19                                        Case 19-00202                                                   Doc 120



       1 a public official to fulfill the duties of his or her office. On its face, that duty flows to the “public”
       2 and is not an obligation which is owed in a bilateral contract between Mr. Bonilla and each of the
       3 Form 105 Targets.
       4          In substance, Mr. Bonilla asserts a moral obligation to uphold the honor and dignity of that
       5 person’s office. Mr. Bonilla contends that such honor has been violated because he, Mr. Bonilla, has
       6 not been able to prevail in his contentions in his proceedings before those Form 105 Targets.
       7 Claim 2
       8          As grounds for his second claim, Mr. Bonilla asserts that the judgment for his conviction in
       9 the state court criminal proceedings is void on the record in that state court proceeding. Id.. at 2:26-
      10 18. Because Mr. Bonilla concludes that his criminal conviction is void, he then asserts that a duty
      11 exists for the public official to agree with him and declare the conviction void. Id. at 3:1-5.
      12          Thus, Mr. Bonilla argues that since he disagrees with the various public officials regarding
      13 whether the state court criminal conviction is void, those public officials owe an honorary monetary
      14 obligation to him.
      15          Other than his statement of the above asserted principle, Mr. Bonilla offers no legal authority
      16 showing that his disagreement over the outcome of a judicial or other proceeding births a monetary
      17 obligation owed to him personally by the judicial officer–as opposed to giving rise to Mr. Bonilla’s
      18 right to appeal the decision.
      19 Claim 3
      20          For a third basis for a claim against the various Form 105 Targets, Mr. Bonilla asserts that
      21 based on the Honorary Obligation owed, for which money damages are owed for a conspiracy,
      22 Mr. Bonilla has a right under the Equal Protection Clause to collect on the debts based on the
      23 Honorary Obligations.
      24          Mr. Bonilla states that he now seeks to “collect on debts that are owed to him, including ones
      25 born out of an HONORARY OBLIGATION, via this Bankruptcy Court.” Id. at 3:11-14 (emphasis
      26 in original).
      27          This ties together the first two grounds for his claims, identifying these Form 105s being used
      28 in lieu of the appropriate state court or district court complaints seeking to assert the enforcement of,

                                                             8
Filed 08/22/19                                      Case 19-00202                                                  Doc 120



       1 and recover damages from, such honorary obligations.
       2 Relief Sought
       3          Mr. Bonilla concludes, stating that this Bankruptcy Court has a duty to file the Form 105s and
       4 commence involuntary bankruptcy cases as sought by Mr. Bonilla based on the above asserted
       5 obligations stemming from alleged honorary obligations. Mr. Bonilla argues that the court, after
       6 commencing the involuntary bankruptcy cases against the Form 105 Targets, can issue multiple
       7 orders to show cause and then litigate with each of the Form 105 Targets the issue of proper federal
       8 court jurisdiction.
       9          While politely stated, this last demand is in the same nature of the “Honorary Obligations”
      10 which are asserted to exist, and must be done because Mr. Bonilla so asserts.
      11                             SUBSTANCE OF RELIEF REQUESTED
      12          Attached to the Addendum (Dckt. 108) is another pleading titled “Raising Jurisdictional
      13 Question” (“Raising Pleading”). Id. (starting with a new page 1, which is the fourth page of this
      14 pleading). The caption on this Raising Pleading is “In re: to the matter of Alameda County NEVER
      15 ACQUIRED JURISDICTION.” Id. at 1:7-9 (emphasis in original). This does not appear to be a
      16 pleading relating to any of the Form 105s, nor to the Miscellaneous File opened in this court in
      17 Mr. Bonilla’s name.
      18          In the Raising Pleading, Mr. Bonilla states that he seeks to commence an “INDEPENDENT
      19 COLLATERAL SUIT.” Id. at 1:12 (emphasis in original). He argues that the Alameda Superior
      20 Court never acquired jurisdiction over him, or the subject matter of the criminal proceedings in which
      21 he was convicted. He asserts that certain evidence was not admitted, and argues under the California
      22 Rules of Evidence, such evidence was not admitted in his criminal proceedings.
      23          Mr. Bonilla then asserts that this is an independent collateral attack on the state court
      24 conviction due to lack of jurisdiction, and not as a habeas corpus petition. He then discusses
      25 extrinsic fraud upon a court and that when such fraud occurs, it may be attacked at any time or place.
      26          Mr. Bonilla then provides extensive citations and legal arguments concerning void judgments,
      27 lack of jurisdiction, and the impropriety of a judge proceeding with the adjudication of the matter.
      28 This includes detailed factual allegations and legal conclusions drawn therefrom why Mr. Bonilla

                                                            9
Filed 08/22/19                                       Case 19-00202                                                    Doc 120



       1 asserts that his criminal conviction is void for the lack of jurisdiction.
       2          This is consistent with Mr. Bonilla’s Response (Dckt. 99) in which his discussion does not
       3 go in to why the various ninety-eight Form 105 Targets owe him a debt, but instead argues why a
       4 court should declare his criminal conviction void based on Mr. Bonilla’s assertion that the state court
       5 did not have subject matter jurisdiction to adjudicate the state criminal law conviction.2
       6          Mr. Bonilla demonstrates a keen understanding that there are limits to the exercise of judicial
       7 power by a judge. Further, that when the exercise of such power is exceeded, it can result in the
       8 judgment or ruling being void.
       9          It is also clear that these Form 105s are filed as an alternative device to try and have further,
      10 now Article I, judges conduct further review of his assertion that his criminal conviction is void. In
      11 doing so with this court, Mr. Bonilla is asking the court to commit the sin which he accuses other
      12 judges of having made–issuing rulings when the court does not have subject matter jurisdiction.
      13          Bankruptcy judges have been created for the unique purpose of presiding over bankruptcy
      14 cases and adjudicating proceedings arising under the Bankruptcy Code, in the bankruptcy case, and
      15 related to the bankruptcy case. 28 U.S.C. §§ 151, 152, 157, 1334. This authority to exercise federal
      16 judicial power is carefully circumscribed to limit the bankruptcy judge, who is appointed as an
      17 Article I judge, in the exercise of that power to only the matters as specified by statute. This
      18 authority is much narrower than those of an Article III District Court Judge, Court of Appeal Judge,
      19
                   2
      20             From the detailed and extensive discussion and analysis concerning Mr. Bonilla's
           assertions that the California Superior Court lacked subject matter jurisdiction to adjudicate an
      21   action brought for violation of California criminal law appears to center on the assertion that the
           subpoena for evidence used in the conviction was not admitted into evidence in his state court
      22   criminal trial. Mr. Bonilla also asserts that it was admitted that such subpoena did not exist.
      23
                   What Mr. Bonilla does not link is the law which would establish that the California
      24   Superior Court did not have subject matter jurisdiction to adjudicate an issue of California
           criminal law. The California Superior Court is the state court of general civil and criminal
      25   subject matter jurisdiction. Thus it may appear that Mr. Bonilla is contending that the conviction
           was in error, but the assertion of lack of “subject matter jurisdiction” does not appear.
      26
      27           This court comments the above in a footnote are not purporting to making any ruling on
           the state court criminal conviction or applicable law, but only to note the issue stands out in
      28   reviewing the detailed and extensive pleadings and documents filed by Mr. Bonilla.

                                                             10
Filed 08/22/19                                       Case 19-00202                                                   Doc 120



       1 or Supreme Court Justice. While appearing expansive in the exercise of federal court jurisdiction in
       2 the bankruptcy corner of the federal judiciary, it is but a small slice of the federal judicial power
       3 residing in the Article III judges.
       4          Here, Mr. Bonilla seeks to commence an independent action to collaterally attack his criminal
       5 conviction in state court. No legal basis is given for a bankruptcy judge to undertake such a
       6 determination. This appears to be Mr. Bonilla’s dispute with the State of California, not any of his
       7 Form 105 Targets.3
       8                    DENIAL OF REQUEST FOR WAIVER OF FILING FEES
                                                AND
       9                          DENIAL OF REQUEST FOR FILING OF
                                     INVOLUNTARY BANKRUPTCY
      10                                     PETITIONS
      11          As an initial point, the failure to present the court with the required filing fee precludes the
      12 filing of any of the Form 105s. The filing fee is required and no authority exists for a bankruptcy
      13 judge to waive such filing fee. Congress and the Supreme Court have set forth the statutory and
      14 Federal Rules of Bankruptcy Procedure grounds for the limited waiving of filing fees for voluntary
      15 bankruptcy cases filed by the debtors themselves.
      16          Next, based on the original filings, the Response (Dckt. 99), Exhibits (Dckt. 100), Addendum
      17 (Dckt. 108), and Additional Statement (Dckt. 114), the court concludes that Mr. Bonilla does not
      18 qualify as a creditor who has standing to have commenced involuntary against the ninety-eight
      19 Form 105 Targets in this District. As stated previously, the court may, sua sponte, raise the issue of
      20 standing at any time. The court has so raised the issue and afforded Mr. Bonilla the opportunity to
      21 address the issue of whether jurisdiction exists–whether he is a creditor who may commence an
      22 involuntary bankruptcy case.
      23          The court has addressed in detail the requirements for commencing an involuntary bankruptcy
      24
      25           3
                    The court acknowledges that the majority of Mr. Bonilla’s pleadings consist of
           extensive discussion, arguments, legal citations, conclusions, and assertions as to why his
      26
           criminal conviction was void and why judges who have the jurisdiction to do so should declare it
      27   void. This bankruptcy court does not discuss those extensive points and arguments, which,
           though read by this court to see what was applicable to the proper exercise of jurisdiction, raise
      28   issues and seek relief that is clearly well outside the jurisdiction of this court.

                                                            11
Filed 08/22/19                                        Case 19-00202                                                   Doc 120



       1 case and the significance of commencing such a case, the immediate negative consequences (well
       2 beyond those of a person merely filing a lawsuit in the district or state court) in the prior Order
       3 establishing the Miscellaneous File for Mr. Bonilla and affording Mr. Bonilla the opportunity to
       4 address that Order and issues before this court make its final determination. See Order to Open
       5 Bankruptcy File for Steven Wayne Bonilla, Assignment of Miscellaneous File Number, and
       6 Scheduling of Supplemental Pleadings to be Filed by Mr. Bonilla (“Order to Open Miscellaneous
       7 File”), Dckt. 1. The court does not repeat that determination and the grounds stated therein, but
       8 incorporates it, and that entire ruling, herein by this reference as part of this decision, with a copy of
       9 the Order to Open Miscellaneous File attached hereto as Addendum “B.”
      10          The statutory requirements for a person to qualify as a creditor to commence an involuntary
      11 bankruptcy case are set forth in 11 U.S.C. § 303(b) and summarized as follows:
      12          An involuntary case against a person is commenced by the filing with the bankruptcy
                  court of a petition under chapter 7 or 11 of this title –
      13
                  (1) There must be at least three or more entities, each of which is either:
      14
                          (a) a holder of a claim against such person that is not contingent as to liability
      15                  or the subject of a bona fide dispute as to liability or amount, or an indenture
                          trustee representing such a holder,
      16
                          and
      17
                          (b) if such noncontingent, undisputed claims aggregate at least $ 16,750 more
      18                  than the value of any lien on property of the debtor securing such claims held
                          by the holders of such claims;
      19
                  or
      20
                  (2) if there are fewer than 12 such holders of claims or, excluding any employee or
      21          insider of such person and any transferee of a transfer that is voidable under section
                  544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, by one or more of such
      22          holders that hold in the aggregate at least $ 16,750 of such claims; . . . .
      23 The court addresses these elements below.
      24 Monetary Obligation
      25          For the court to commence an involuntary bankruptcy case against each of the ninety-eight
      26 Form 105 Targets, it must be at least colorable (appearing on its face, but not required to be certain)
      27 that Mr. Bonilla holds a claim for a monetary obligation against each of the ninety-eight Form 105
      28 Targets against whom he wants to commence involuntary bankruptcy case.

                                                             12
Filed 08/22/19                                        Case 19-00202                                                   Doc 120



       1          On this point, while Mr. Bonilla makes reference to a contractual obligation in the nature of
       2 an “Honorary Obligation,” which would therefore not appear to be contractual but somehow arising
       3 under the law, he cannot cite the court to any legal authority for such obligation. While Mr. Bonilla
       4 argues that each Form 105 Target has a duty to act for him personally, and when they do not act in
       5 a matter consistent with what he demands that each owes him money, Mr. Bonilla shows no legal
       6 authority for a contention that each of these persons in public office owe him a personal debt for not
       7 acting as he requests. Further, as shown by Mr. Bonilla, there is a bona fide, colorable issue that each
       8 of the persons he complains of may assert judicial immunity with respect to the acts taken or not
       9 taken.
      10 That is not Contingent
      11          It appears that the Honorary Obligations asserted by Mr. Bonilla are not contingent, but are
      12 alleged to be owed as of the time each of the Form 105 Targets failed to declare his state court
      13 conviction void.
      14 That is not Subject to Bona Fide Dispute as to Liability
      15          On this point, Mr. Bonilla asserts that there can be no bona fide dispute because Mr. Bonilla
      16 is correct that the state court judgment for his criminal conviction is void. It asserts that it is “void”
      17 because the California Superior Court lacked subject matter jurisdiction to adjudicate an issue of
      18 California criminal law. As briefly addressed above, the California Superior Court is the court of
      19 general civil and criminal jurisdiction for California law and is the court that adjudicates California
      20 criminal trials. In his various pleadings, Mr. Bonilla argues that this court of general criminal and
      21 civil jurisdiction could not have jurisdiction for his criminal conviction because purported evidence
      22 was improperly admitted.
      23           Further, he argues that no judicial immunity can be claimed by any of the Form 105 Targets
      24 failing to declare that the state court conviction is void because judicial immunity cannot be claimed
      25 when a judge does not have jurisdiction. Mr. Bonilla conflates his assertion that the California
      26 Superior Court did not have jurisdiction to adjudicate a California criminal law trial with asserting
      27 that the various Form 105 Targets could not have jurisdiction, and thus could not assert judicial
      28 immunity, in the various judicial proceedings that Mr. Bonilla has commenced or attempted to

                                                             13
Filed 08/22/19                                      Case 19-00202                                                 Doc 120



       1 commence in the various state and federal courts.
       2          There was one judge who presided in the state court trial from which Mr. Bonilla’s conviction
       3 arises. It is in that one state court trial that Mr. Bonilla asserts there was no subject matter
       4 jurisdiction. Everyone else who is a Form 105 Target appears to be a member of the state or federal
       5 judiciary that Mr. Bonilla asserts has failed to act and declare the state court conviction determined
       6 void.
       7          In seeking to have the various Form 105 Targets determine that the state court conviction was
       8 void, Mr. Bonilla is necessarily admitting that each of those Form 105 Targets properly had
       9 jurisdiction to make such a determination–even if such determination was to deny Mr. Bonilla the
      10 relief he sought.
      11          If Mr. Bonilla seeks to assert that the Form 105 Targets cannot assert judicial immunity
      12 because they did not have jurisdiction to act, then he could not properly seek relief from them to
      13 declare the state court conviction void. Thus, if Mr. Bonilla were correct that the various state and
      14 federal judges did not have jurisdiction to act such that they could not raise a judicial immunity
      15 defense, then there is no basis for Mr. Bonilla asserting that he has a claim against someone for
      16 failing to act when they were not authorized to so act.
      17          Clearly, there exists a bona fide dispute obvious on the face of Mr. Bonilla’s pleadings that
      18 judicial immunity (an issue Mr. Bonilla raises in the documents presented to the court) is at issue.
      19 That is not Subject to Bona Fide Dispute as to Amount
      20          Mr. Bonilla has not provided the court with any computation of how he asserts a dollar
      21 amount that is owed to him. There is no contract. There are no statutory damages. The obligation
      22 amount is just an assertion that each of the Form 105 Targets owes Mr. Bonilla more than Three
      23 Hundred Billion Dollars ($300,000,000,000.00).4 Such an amount is so huge, and there being no
      24 explanation as how such would be computed under applicable law, that it demonstrates there being
      25 a facial bona fide dispute as to amount.
      26
                  4
      27            In the seven later filed Form 105s (Dckts. 101-107), the amount asserted to be owed is
           lowered to Forty Seven Billion, Four Hundred Ninety One Million, Six Hundred Forty Six
      28   Thousand, Four Hundred Fifty Two Dollars and Thirty-Eight Cents ($47,491,646,452.38).

                                                           14
Filed 08/22/19                                        Case 19-00202                                                    Doc 120



       1 Response to Judicial Council
       2          On August 1, 2019, the court issued a Supplemental Order concerning the docketing of the
       3 Form 105s (“Supplemental Docketing Order,” Dckt. 109). The court previously prepared an order
       4 which included a chart identifying each of the Form 105s delivered to the court by Mr. Bonilla and
       5 identifying each person named as the Form 105 Target in each Form 105. In the Order to Open
       6 Miscellaneous File the court believed that the Clerk’s Office had been sufficiently directed as to how
       7 to label the Form 105s on the Docket so as to not create any false impression that a Form 105 had
       8 been “filed” (i.e. “commenced”).
       9          It was brought to the court’s attention by an attorney appearing in open court who stated that
      10 he was counsel for the California Judicial Council, that the docket entries for the Form 105s appeared
      11 to have been entered in such a manner as to create the potential for confusion. In reviewing the
      12 docket entries that appeared when reviewing the docket through the public Pacer access, as compared
      13 to the internal court access version, the court concluded that some express direction to the Clerk’s
      14 Office was necessary and the Supplemental Docketing Order                  was entered specifying the
      15 methodology used to clearly identify each Form 105 docketed.
      16          Mr. Bonilla filed a Response to the Supplemental Docketing Order on August 15, 2019.
      17 Dckt. 115. In it, Mr. Bonilla states that he seeks a proper and fair adjudication of his verified claims.
      18 Id. at 2:2-5. He states he asserts issues pertaining to “FRAUD, fraudulently/altered and forged
      19 documentation by the prosecution/conspiracy in violation of [Mr. Bonilla’s] Right of Privacy, as a
      20 matter of law...as well as fraud/criminal fraud committed upon the court and [Mr. Bonilla] by State
      21 and Federal actors perpetrating KNOWN unlawful-unconstitutional violations wile acting under the
      22 color of law.” Id. at 2:6-12 (emphasis added).
      23          At this point, it well appears that Mr. Bonilla is seeking to “adjudicate” (i.e. litigate) various
      24 state and federal law claims and rights he asserts to have against the various Form 105 Targets, not
      25 already liquidated, not subject to bona fide dispute claims that are to be paid.
      26          The Response to Supplemental Docketing Order continues, addressing issues as to why the
      27 state court criminal conviction is void and must be vacated.
      28          The Response to Supplemental Docket Order then plainly states the relief being sought from

                                                             15
Filed 08/22/19                                     Case 19-00202                                                 Doc 120



       1 this bankruptcy court by Mr. Bonilla (both in the response and it appears to be in filing the ninety-
       2 eight Form 105s):
       3         Relief Sought
       4         (1). Declare the judgment [State Court criminal conviction] void or issue an order to
                 show cause.
       5
                 (2). Seven Wayne Bonilla is entitled to immediate release [from State incarceration
       6         based on the criminal conviction].
       7 Dckt. 115, p. 3:21-23.
       8                                               RULING
       9         It has been demonstrated that Mr. Bonilla does not have standing to commence involuntary
      10 bankruptcy cases for the Form 105 Targets, Mr. Bonilla not meeting the requirements to be a
      11 petitioning creditor under 11 U.S.C. § 103.
      12         Alternatively, if the mere assertion that one is a creditor is sufficient for Constitutional
      13 standing, the court concludes that the documents and assertions of Mr. Bonilla do not show that he
      14 has a claim (as defined under the Bankruptcy Code); to the extent he has a claim it is unliquidated
      15 and the $100,000,000,000.00 claim subject to disputes as to the liability, including the defense of
      16 judicial immunity, and the amount.
      17         Further, as demonstrated in the original documents, the Response, Exhibits, Addendum,
      18 Additional Statement, and Response to Supplemental Docketing Order, the actual relief sought
      19 through the ninety-eight Form 105s is well outside of the limited jurisdiction of a bankruptcy judge
      20 and that granted pursuant to 28 U.S.C. § 1334 – the determination that the state court judgment for
      21 Mr. Bonilla’s criminal conviction is void and that Mr. Bonilla be released from his incarceration at
      22 San Quintin Prison.
      23         Therefore, the court determines that each of the Form 105s delivered to the court by
      24 Mr. Bonilla shall be docketed, or continue to be if already docketed, in the Miscellaneous File, and
      25 that involuntary bankruptcy cases not be commenced for each of the Form 105 Targets.
      26 ///
      27 ///
      28 ///

                                                          16
Filed 08/22/19                                      Case 19-00202                                                  Doc 120



       1         This one order applies to all of the Form 105s presented to the court, which shall not be filed
       2 as involuntary bankruptcy petitions.
       3             August 22, 2019
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                           17
Filed 08/22/19                                     Case 19-00202                                            Doc 120



       1
                                           ADDENDUM “A”
       2
       3 Guide to Judiciary Policy
       4 Vol. 4: Court and Case Management
       5 Ch. 8: Bankruptcy Case Policies
       6 § 810 Overview
       7 § 815 Applicability
       8 § 820 Chapter 7 Fee Waiver Procedures
                § 820.10 Filing Fee Waiver Application and Initiation of the Chapter 7 Case
       9        § 820.20 Judicial Determination of Filing Fee Waiver Applications
                § 820.30 Developments in the Case
      10        § 820.40 Waiver of Additional Individual Debtor Fees
      11 § 830 Guidance for Protection of Tax Information
                 § 830.10 Debtor’s Duty to Provide Tax Information
      12         § 830.20 Restricted Access to Tax Information
                 § 830.30 Tax Information Disclosure Requests
      13         § 830.40 Approved Access to Tax Information
                 § 830.50 Required Redaction of Debtor Tax Information
      14
         § 810 Overview
      15
         This chapter contains national judiciary policies regarding bankruptcy cases that were adopted
      16 either by the Judicial Conference of the United States or by the Director of the Administrative
         Office of the U.S. Courts (AO). They include:
      17
                 • Procedures adopted by the Judicial Conference regarding the chapter 7 fee waiver
      18         provisions of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005
                 (BAPCPA) (see: § 820, below); and
      19
                 • Director’s Guidance Regarding Tax Information under 11 U.S.C. § 521 (see: § 830).
      20
         Note: This guidance is available on uscourts.gov, to which local courts should direct the public
      21 and members of the local bar.
      22 § 815 Applicability
      23 This chapter applies to the bankruptcy courts.
      24 § 820 Chapter 7 Fee Waiver Procedures
      25        The Judicial Conference promulgated these procedures to assist district courts and
         bankruptcy courts with implementing the fee waiver provisions set forth in Section 418 of the
      26 Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (Pub. L. No. 109-8, 199 Stat.
         23), and codified at 28 U.S.C. §§ 1930(f)(1)-(3). JCUS-SEP 13, pp. 8-9.
      27
      28

                                                          1
Filed 08/22/19                                       Case 19-00202                                                  Doc 120



       1 § 820.10 Filing Fee Waiver Application and Initiation of the Chapter 7 Case
       2          (a) In lieu of paying the prescribed chapter 7 filing fee or filing an installment application,
                  an individual debtor may, along with the bankruptcy petition, file an application to waive
       3          the filing fee.
       4                  (1) Federal Rule of Bankruptcy Procedure 1006(c) requires that the application
                          conform substantially to Official Form 103B.
       5
                          (2) A defective or otherwise deficient waiver application should be processed
       6                  according to the court’s standard operating procedures for processing deficient
                          pleadings and papers.
       7
                  (b) When a chapter 7 petition in an individual debtor case is accompanied by an
       8          application to waive the filing fee, the court should initiate and process the case in the
                  same manner as other individual chapter 7 cases.
       9
           § 820.20 Judicial Determination of Filing Fee Waiver Applications
      10
           (a) Standard of Eligibility
      11
                  (1) Under 28 U.S.C. §§ 1930(f)(1-3), the district court or bankruptcy court may waive the
      12          chapter 7 filing fee for an individual debtor who:
      13                  (A) has income less than 150 percent of the income official poverty line applicable
                          to a family of the size involved; and
      14
                                  (Note: Since the Office of Management and Budget has never issued
      15                          official poverty thresholds, these procedures interpret this statutory
                                  language to refer to the poverty guidelines updated periodically in the
      16                          Federal Register by the Department of Health and Human Services
                                  (DHHS) under the authority of 42 U.S.C. § 9902(2). The Secretary of
      17                          Health and Human Services is required to update the poverty guidelines
                                  annually, and defines guidelines separate for the 48 contiguous states and
      18                          the District of Columbia, Alaska, and Hawaii. The DHHS does not define
                                  poverty guidelines for Puerto Rico, the U.S. Virgin Islands, American
      19                          Samoa, Guam, the Republic of the Marshall Islands, the Federated States of
                                  Micronesia, the Commonwealth of the Northern Mariana Islands, and
      20                          Palau. For these areas, the guidelines for the 48 contiguous states and the
                                  District of Columbia may be used. See: DHHS guidelines.)
      21
                          (B) is unable to pay that fee in installments.
      22
                  (2) The DHHS does not publish a standard definition of income, leaving the determination
      23          of that definition to individual program administrators.
      24                  (A) These procedures adopt a definition that is reasonable in the bankruptcy
                          context.
      25
                          (B) The income for comparison to the poverty guidelines is the .Total Combined
      26                  Monthly Income¡± as reported (or as will be reported) on Schedule I.
      27                  (C) Amounts received as non-cash government assistance must be deducted from
                          the total amount reported on Schedule I for fee waiver consideration.
      28

                                                             2
Filed 08/22/19                                       Case 19-00202                                                 Doc 120



       1          (3) “Family size” may be defined as the debtor(s), the debtor’s spouse (unless the spouses
                  are separated and a joint petition is not being filed), and any dependents listed on
       2          Schedule I.
       3                  Note: The DHHS uses the term “family unit” instead of .family size” but does not
                          publish a standard definition of “family unit.”
       4
                  (4) The district court or bankruptcy court should consider the totality of the circumstances
       5          in determining whether the debtor is unable to pay the fee in installments as provided in
                  28 U.S.C. § 1930(f)(1). Official Form 103B elicits information relevant to this
       6          determination.
       7          (5) A debtor may qualify for a waiver of the filing fee even if the debtor has paid or
                  promised to pay a bankruptcy attorney, bankruptcy petition preparer, or debt relief agency
       8          in connection with the filing.
       9                  Note: In 2008, Fed. R. Bankr. P. 1006(b)(1) was amended to delete the sentence
                          requiring a statement in the installment fee application that the debtor has not paid
      10                  an attorney or other person in connection with the case. In the installment fee
                          application, debtors must certify they will not make additional payment or transfer
      11                  any additional property to an attorney or other person for services in connection
                          with the case until the filing fee is paid in full.
      12
           (b) Initial Court Procedures
      13
                  (1) Filing Fees, Fee Waiver Application, Notice
      14
                          (A) “Filing fee” as defined at 28 U.S.C. 1930(f)(1), means the filing fee required
      15                  by § 1930(a) or any other fee prescribed by the Judicial Conference under §§
                          1930(b) and (c) that is payable to the clerk upon the commencement of a case
      16                  under chapter 7. This includes Items 8 and 9 of the Bankruptcy Miscellaneous Fee
                          Schedule.
      17
                          (B) The court should promptly determine whether the fee waiver application
      18                  should be granted, denied, or set for early hearing, on notice to the United States
                          trustee or bankruptcy administrator, the case trustee, the debtor, and, if applicable,
      19                  the attorney for the debtor.
      20                  (C) The order on the fee waiver should be transmitted to the United States trustee
                          or bankruptcy administrator, the case trustee, the debtor, and, if applicable, the
      21                  attorney for the debtor.
      22          (2) Denial of Fee Waiver
      23                  (A) Any order denying a filing fee waiver application may give the debtor a
                          reasonable time in which to either pay the fee in full or begin making installment
      24                  payments.
      25                  (B) The order denying the fee waiver application should set forth an installment
                          payment schedule.
      26
                          (C) It also should advise the debtor that failure to pay the fee or make timely
      27                  installment payments may lead to dismissal of the case.
      28                  (D) A standard order is included with the Official Form.

                                                             3
Filed 08/22/19                                    Case 19-00202                                              Doc 120



       1
                 (3) Conversion to Chapter 7
       2
                        If a case is converted from another chapter to chapter 7, the court may waive any
       3                unpaid balance on the filing fee if the conditions described in section (a)(1) are
                        satisfied.
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                         4
Filed 08/22/19                          Case 19-00202                          Doc 120



       1                          ADDENDUM “B”
       2
       3          Order to Open Bankruptcy File for Steven Wayne Bonilla,
                 Assignment of Miscellaneous File Number, and Scheduling of
       4          Supplemental Pleadings to be Filed by Mr. Bonilla; Dckt. 1
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19   Case Number: 2019-00202     Filed: 6/19/2019
                                      Case 19-00202             Doc # 1   Doc 120
Filed 08/22/19                                  Case 19-00202                                            Doc 120



       1
                             Instructions to Clerk of Court
       2                          Service List - Not Part of Order/Judgment
       3 The Clerk of Court is instructed to send the Order/Judgment or other court generated document
         transmitted herewith to the parties below. The Clerk of Court will send the document via the
       4 BNC or, if checked ____, via the U.S. mail.
       5
         Steven Wayne Bonilla
       6 J-48500, 3-EY-13
         San Quentin, CA 94974
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
